DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 4/25/2022 has been entered. Amended Claims 1, 5 and 8-17 have been noted in addition to new Claims 18-20. The amendment has overcome the specification objections, claim objections and 112(b) rejections previously set forth - those specification objections, claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-20 are currently pending.

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 20, change “The reflection shield according to claim 16” to -- The reflection-shield assembly according to claim 16 --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaffinger, JR. et al. (US 2016/0366314 A1) (hereinafter “Pfaffinger”). 
	Regarding Claim 1, Pfaffinger teaches of a reflection shield (Fig. 2) for an oven camera (60) that is mounted at the exterior side of an oven door (36) (as is shown in Fig. 1) for monitoring an oven cavity (38) of a cooking oven (10) (see at least [0026]-[0027] and Figs. 1, 2), the reflection shield comprising: 
	a shield element (58) for covering a portion of the oven door (as is shown in Fig. 1), said shield element comprising a substantially flat shield portion (A) configured to rest against a window of the oven door (see at least [0031] and Examiner Annotated Fig. 4 below and note that substantially flat shield portion (A), which is effectively the bottom flat sealing surface of element (58), rests directly against “outside surface 74” of window (42) of the oven door),
	a viewing window for the camera (60) (window formed by the opening of element (72) that permits the camera to view into the cooking oven - see at least [0031] and Figs. 1, 2), and 
	at least one clamp (54) for clamping the reflection shield to a handle (40) of the oven door (36) (see at least [0027] and Figs. 1, 2).   


    PNG
    media_image1.png
    653
    565
    media_image1.png
    Greyscale


	Regarding Claim 2, Pfaffinger also teaches that the at least one clamp is adapted to be clamped between the oven door and the door handle (as is shown in Fig. 1) (see at least [0027] and Fig. 1).

	Regarding Claim 3, Pfaffinger also teaches that the at least one clamp, when in a released state, has a dimension measured orthogonal to an outer surface of the oven door which is larger than a distance of the door handle from the oven door (as is evident from arm elements (56) being able to move relative to one another to achieve a variety of lengths including a length that is larger than a distance of the door handle from the oven door - see at least [0030] and Figs. 1, 2). 

	Regarding Claim 4, Pfaffinger also teaches that the at least one clamp is shaped such that during insertion of the clamp, the clamp is biased, and in a fully mounted position is at least partially released (as is evident from the clamp being in the form of a “clip” - see at least [0027] and Figs. 1, 2).  

	Regarding Claim 5, Pfaffinger also teaches that the at least one clamp has an abutment surface with which the clamp rests against the door handle, wherein the abutment surface has a shape that fits onto a cross-sectional shape of the door handle (as is shown in Fig. 1) (see at least [0027] and Figs. 1, 2).  

	Regarding Claim 8, Pfaffinger teaches of a camera assembly (52) to be mounted at an exterior side of an oven door (as is shown in Fig. 1) for monitoring an oven cavity of a cooking oven (10) (see at least [0026]-[0027] and Figs. 1, 2), the assembly comprising: 
	a camera (60) having a camera mount (54) for mounting the camera at a door handle (40) located at the exterior side of the oven door (as is shown in Fig. 1); and the reflection shield according to Claim 1 (see the rejection for Claim 1 above).   

	Regarding Claim 9, Pfaffinger also teaches that the camera mount comprises at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2).  

	Regarding Claim 13, Pfaffinger teaches of a cooking oven (10) comprising: 
	an oven cavity (38); 
	an oven door (36) having a viewing window (42); 
	a door handle (40) mounted at an exterior side of the over door (as is shown in Fig. 1) (see at least [0030]-[0031] and Fig. 1); and 
	a camera assembly (52) according to Claim 8 that is 4attached to the door handle (40) (see at least [0027], Figs. 1, 2 and the 103 rejection set forth for Claim 8 in this Office Action).  

	Regarding Claim 14, Pfaffinger also teaches that the cooking oven further comprises (at least) a display for displaying pictures obtained by the camera (“peripheral display device, such as a computer screen”) (see at least [0039] and Fig. 1).  

	Regarding Claim 18, Pfaffinger also teaches that said shield element further comprises an elongated housing portion (70) securable to a handle of the door (via elements (56)), said substantially flat shield portion (A) being carried by said housing portion (as is shown in Fig. 4) (see at least [0033], Figs. 2, 4 and Examiner Annotated Fig. 4).

	Regarding Claim 19, Pfaffinger also teaches that said substantially flat shield portion (A) comprises a flat sheet that is configured to extend parallel to said window (Note that the limitation of “a flat sheet” is being interpreted as a flat surface. In the instant case, the flat surface of portion (A) that is in direct contact with “outside surface 74” of window (42) as is shown in Fig. 4 constitutes a flat sheet as claimed and that flat surface extends parallel to window (42) as is also shown in Fig. 4. Pfaffinger accordingly teaches that said substantially flat shield portion comprises a flat sheet that is configured to extend parallel to said window as claimed.) (see Figs. 1, 4 and Examiner Annotated Fig. 4 above). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger. 
	Regarding Claim 6, Pfaffinger teaches the reflection shield according to Claim 2 (see the rejection for Claim 2), but fails to explicitly teach of an embodiment wherein said at least one clamp comprises two clamps between which there is located the viewing window. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflection shield to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.
 
	Regarding Clam 7, Pfaffinger teaches the reflection shield according to Claim 1 (see the rejection for Claim 1) but fails to explicitly teach of an embodiment wherein the reflection shield is formed as a single piece component as opposed to a plurality of components. 
	However, merely configuring the existing plurality of components to be integral with one another as opposed to separable would have been obvious to one of ordinary skill in the art before the effective filing date of the invention since it has been held that constructing a formerly integral structure in various elements (and vice versa) involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by simply configuring the reflection shield taught by Pfaffinger to be formed as a single piece component as opposed to a plurality of components since such modification would have been considered mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 

(In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”). 


Regarding Claims 10-12: Pfaffinger teaches the camera assembly of Claim 8 (see the rejection for Claim 8) in addition to the mounting means comprising at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2) in addition to the door handle (40) being an elongate element that comprises at least two support elements for mounting the handle to the oven door (as is shown in Fig. 1). Pfaffinger fails to explicitly disclose an embodiment wherein the camera mount is the door handle, wherein the door handle has a recess and aperture that holds the camera and wherein at least one of the two support elements of the door handle comprises a wire feed-through for the passage of wires. However, merely configuring the door handle itself to have a recess and aperture in which the camera is mounted, in addition to having a wire feed-through through at least one of the two support elements for the passage of wires, would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that the camera mounting means can comprise either “at least one fixation for attaching the camera at the door handle” or “a door handle which has a recess in which there is mounted the camera” and that either configuration works equally well. Thus, it is apparent that specifically using a configuration wherein the camera mounting means is the door handle and the door handle has a recess and aperture that holds the camera in addition to at least one of the two support elements of the door handle comprising a wire feed-through for the passage of wires does not serve any advantage, particular purpose, or solve a stated problem over the comparable mounting configuration disclosed by Applicant wherein the mounting means comprises “at least one fixation”. Moreover, configurations wherein the camera mounting means is the door handle and the door handle has a recess and aperture that holds the camera and wherein at least one of the two support elements of the door handle comprises a wire feed-through for the passage of wires are well known in the art (as is evident from at least Park et al. (US 2017/0261213 A1) - see at least Figs. 4-9). Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of a configuration with at least one fixation (at least the “C” shaped portion of mounting means (54) as is shown in at least Figs. 1 and 2) for attaching the camera (60) at the door handle (40) (see at least [0027] and Figs. 1, 2) that works equally as well as the configuration claimed in Claims 10-12 and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by replacing the existing camera mounting means that are in the form of at least one fixation with known camera mounting means that comprise the door handle itself wherein the door handle has a recess and aperture in which the camera is mounted, in addition to a wire feed-through through at least one of the two support elements for the passage of wires, since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed in each of Claims 10-12. 

	Regarding Claim 15, Pfaffinger teaches of a cooking oven (10) (see Fig. 1) comprising: 
	an oven cavity (38); 
	an oven door (36) having a viewing window (42) (see at least [0021] and Fig. 1); 
	a door handle (40) mounted at an exterior side of the over door (as is shown in Fig. 1), said door handle and said window defining a gap therebetween (as is shown in Fig. 1) (see at least [0020] and Figs. 1, 2); 
	a camera (60) installed at said handle and directed downwardly askew toward said window and adapted to obtain images of cooking foodstuffs within said oven cavity through said window (see at least [0027]-[0030] and Figs. 1, 2, 5); and 
	a reflection-shield assembly (Fig. 2) adapted to be installed in said gap between said door handle and said window to reduce reflections that may obscure images of said foodstuffs obtained by said camera (Note that the limitation of the reflection-shield assembly being adapted to be installed in said gap between said door handle and said window to reduce reflections that may obscure images of said foodstuffs obtained by said camera is being interpreted as the reflection-shield assembly being capable of being installed at least partially within the gap between said door handle and said window and being capable of reducing reflections that may obscure images of said foodstuffs obtained by said camera. In the instant case, the reflection-shield assembly taught by Pfaffinger is capable of complete adjustment to “a variety of different locations” including to a location that would be at least partially within the gap between said door handle and said window (See at least [0030] and Fig. 2 - Pfaffinger discloses that “The arm 56 further includes a pivot point 68 between the first end 64 and the second end 66 such that the arm 56 is adjustable to a variety of different effective lengths between the first end 64 and the second end 66.  Such a configuration may allow a user of the camera assembly 52 to adjust a position of the camera 60 of the camera assembly 52 to a variety of different locations along the vertical direction V relative to the handle 40 of the door 36.”. Thus, upon moving the assembly as far up as possible relative to the handle, at least a portion of the assembly (such as portion (72)) would necessarily become positioned in the gap between the handle and the window as claimed (see Figs. 1 and 2).) and is capable of reducing reflections that may obscure images of said foodstuffs obtained by said camera (as is evident from at least [0031] and Figs. 1, 2 and 4). The reflection-shield assembly taught by Pfaffinger is accordingly “adapted” as claimed.), the reflection-shield assembly comprising a substantially flat shield portion (A) (see at least [0031] and Examiner Annotated Fig. 4 and note that substantially flat shield portion (A), which is effectively the bottom flat sealing surface of element (58), rests directly against “outside surface 74” of window (42) of the oven door) and a clamp (54) located at a lateral end of said assembly (as is shown in Fig. 2) (see at least [0027] and Figs. 1, 2); 
	said clamp comprising: 
	an abutment surface having a shape that fits onto a cross-sectional shape of the door handle (as is shown in Fig. 1) (see at least [0027] and Figs. 1, 2) at a location where the clamp abuts the handle when installed (as is evident from at least [0027] and Figs. 1, 2); 
		an upper corner of, or a projection from, said abutment surface (the upper “C” shaped portion of the “clip” formed by element (54) as is shown in Fig. 2) - see at least [0027] and Figs. 1, 2)  adapted to provide a snap-fit connection of said assembly relative to said door handle when installed (as is evident from the abutment surface forming a “clip” - see at least [0027] and Figs. 1, 2); and 
		an engagement section at a lower free end of said abutment section (the edge section of element (54) at the end of the arcuate portion shown in Fig. 2) adapted to be engaged and pushed by a user to deflect said abutment surface away from said handle in order to disengage said snap-fit connection and thus permit removal of said assembly from said door handle when installed (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2);  
	wherein the aforementioned snap-fit connection can be engaged upon installation of said assembly and disengaged upon removal thereof without tools (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2).  
	Pfaffinger fails to explicitly teach of an embodiment that comprises a pair of clamps located at opposing lateral ends of said assembly as opposed to a single clamp. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 16, Pfaffinger teaches of a reflection-shield assembly (Fig. 2) adapted to be installed in a gap between a door handle (40) and a window (42) of an oven door (36) (Note that the limitation of the reflection-shield assembly being adapted to be installed in a gap between a door handle and a window of an oven door is being interpreted as the reflection-shield assembly being capable of being installed at least partially within a gap between a door handle and a window of an oven door. In the instant case, the reflection-shield assembly taught by Pfaffinger is capable of complete adjustment to “a variety of different locations” including to a location that would be at least partially within the gap between said door handle and said window (see at least [0030] and Fig. 2 - Pfaffinger discloses that “The arm 56 further includes a pivot point 68 between the first end 64 and the second end 66 such that the arm 56 is adjustable to a variety of different effective lengths between the first end 64 and the second end 66.  Such a configuration may allow a user of the camera assembly 52 to adjust a position of the camera 60 of the camera assembly 52 to a variety of different locations along the vertical direction V relative to the handle 40 of the door 36.”. Thus, upon moving the assembly as far up as possible relative to the handle, at least a portion of the assembly (such as portion (72)) would necessarily become positioned in the gap between the handle and the window as claimed (see Figs. 1 and 2).). The reflection-shield assembly taught by Pfaffinger is accordingly “adapted” as claimed.), comprising a housing portion (58), a substantially flat shield portion (A) (see at least [0031] and Examiner Annotated Fig. 4 and note that substantially flat shield portion (A), which is effectively the bottom flat sealing surface of element (58), rests directly against “outside surface 74” of window (42) of the oven door), and a clamp (54) located at a lateral end of said assembly (as is shown in Fig. 2) (see at least [0027], [0031] and Figs. 1, 2), said clamp comprising: 
		an abutment surface (surface that contacts handle (40)) whose contour is configured to overly a cross-sectional shape of said handle (40) at a location where the clamp abuts the handle when installed (as is evident from at least [0027] and Figs. 1, 2); 
		an upper corner of, or a projection from, said abutment surface (the upper “C” shaped portion of the “clip” formed by element (54) as is shown in Fig. 2) - see at least [0027] and Figs. 1, 2)  adapted to provide a snap-fit connection of said assembly relative to said door handle when installed (as is evident from the abutment surface forming a “clip” - see at least [0027] and Figs. 1, 2); and 
		an engagement section at a lower free end of said abutment surface (the edge section of element (54) at the end of the arcuate portion shown in Fig. 2) adapted to be engaged and pushed by a user to deflect said abutment surface away from said handle in order to disengage said snap-fit connection and thus permit removal of said assembly from said door handle when installed (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2);  
	wherein the aforementioned snap-fit connection can be engaged upon installation of said assembly and disengaged upon removal thereof without tools (as is evident from at least [0027], [0029]-[0030] and Figs. 1, 2).  
	Pfaffinger fails to explicitly teach of an embodiment that comprises a pair of clamps located at opposing lateral ends of said assembly as opposed to a single clamp. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, simply duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would have produced the expected result of enhancing the means for attachment at the expense of cost. One of ordinary skill in the art would have readily able to increase the number of clamps depending on need. Thus, it clear that merely duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the apparatus taught by Pfaffinger by duplicating the existing clamp taught by Pfaffinger that already secures the reflective shield assembly to the door handle such that a pair of clamps would be present as opposed to a single clamp since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 17, Pfaffinger also teaches that said substantially flat shield portion (A) is adapted to rest against said window of said door when installed (as is shown in Examiner Annotated Fig. 4) and that said upper corner of said abutment surface is adapted such that as said upper corner is urged upon installation of said clamp beyond a point of minimum distance between said handle and said window, said corner is partially released from compression therebetween against its bias to snap over said handle and hold said clamp in place (as is evident from at least [0027]-[0030] and Figs. 1, 2).

Regarding Claim 20: Note that the limitation “said engagement section extends from a lower end of said clamp and is operable to be pushed toward said window to remove said reflection shield from said handle” is an intended use of the claimed apparatus that a prior art apparatus must be merely capable of doing to fulfil. In the instant case, the reflection-shield assembly taught by Pfaffinger is capable of complete adjustment to “a variety of different locations” (see at least [0030] and Fig. 2 - Pfaffinger discloses that “The arm 56 further includes a pivot point 68 between the first end 64 and the second end 66 such that the arm 56 is adjustable to a variety of different effective lengths between the first end 64 and the second end 66.  Such a configuration may allow a user of the camera assembly 52 to adjust a position of the camera 60 of the camera assembly 52 to a variety of different locations along the vertical direction V relative to the handle 40 of the door 36.”). Thus, although the engagement section (the edge section of element (54) at the end of the arcuate portion shown in Fig. 2) is show as being in a position above the door handle in Fig. 1, the edge section could easily be flipped around 180° relative to what is shown in Figs. 1 and 2 (since that is a possible “different location” that is facilitated by the pivoting of elements (56) - see at least [0027], [0030] and Fig. 2) and doing so would necessarily switch the point of attachment to a position below the door handle. In this position, the engagement section would necessarily extend from a lower end of said clamp and be operable to be pushed toward said window (as opposed to away from said window) to remove said reflection shield from said handle as claimed. Thus, the reflection-shield assembly taught by Pfaffinger comprises all the claimed structure and is capable of performing the claimed intended use of Claim 20 and accordingly meets all the limitations of Claim 20 as claimed. 

Response to Arguments
The arguments filed 4/25/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended have now overcome the prior art rejections previously set forth including those made with the Pfaffinger reference. Applicant contends that:
	“PFAFFINGER DOES NOT DISCLOSE A SHIELD ELEMENT COMPRISING A SUBSTANTIALLY FLAT SHIELD PORTION AS-CLAIMED” and that: 
	“Pfaffinger's housing 58 resembles a frustoconical-shaped body with a suction cup 72 configured to be pressed against an outer surface of an oven door to attach the housing 58 thereto. In other words, Pfaffinger's frustoconical housing with a suction cup that is pressed against an oven door via suction is a completely different structure than the claimed substantially flat shield portion configured to rest against a window of the oven door.”

	This argument is not persusive because the claims are still too broad to overcome the prior art of Pfaffinger. See at least [0031] and Examiner Annotated Fig. 4 and note that substantially flat shield portion (A), which is effectively the bottom flat sealing surface of element (58), rests directly against “outside surface 74” of window (42) of the oven door). The limitation of “a substantially flat shield portion” is broad enough to include the flat portion of element (58) (portion (A) as is shown in Examiner Annotated Fig. 4). Therefore, the Pfaffinger reference can still be used to reject Claim 1 as amended (as is presented above) and this argument is not persuasive. 

	Applicant also contends that:
	“PFAFFINGER ALSO DOES NOT DISCLOSE A REFLECTION-SHIELD ASSEMBLY ADAPTED TO BE INSTALLED IN A GAP BETWEEN A DOOR HANDLE AND A WINDOW OF AN OVEN DOOR AS-CLAIMED” 
and that: 
	“Pfaffinger's camera assembly 52 clearly is not installed in a gap between a door handle and a window of the oven door. Instead, the camera assembly 52 is clamped about a front of a door handle and suspended therefrom in an open space below the handle and in front of the door.”

	Note that the limitation of the reflection-shield assembly being adapted to be installed in a gap between a door handle and a window of an oven door is being interpreted as the reflection-shield assembly being capable of being installed at least partially within a gap between a door handle and a window of an oven door. In the instant case, the reflection-shield assembly taught by Pfaffinger is capable of complete adjustment to “a variety of different locations” including to a location that would be at least partially within the gap between said door handle and said window. See at least [0030] and Fig. 2 - Pfaffinger discloses that “The arm 56 further includes a pivot point 68 between the first end 64 and the second end 66 such that the arm 56 is adjustable to a variety of different effective lengths between the first end 64 and the second end 66.  Such a configuration may allow a user of the camera assembly 52 to adjust a position of the camera 60 of the camera assembly 52 to a variety of different locations along the vertical direction V relative to the handle 40 of the door 36.”. Thus, upon moving the assembly as far up as possible relative to the handle, at least a portion of the assembly (such as portion (72)) would necessarily become positioned in the gap between the handle and the window as claimed (see Figs. 1 and 2). The reflection-shield assembly taught by Pfaffinger is accordingly “adapted” as claimed. Therefore, this argument is not persuasive.
	It is recommended that Applicant further amend the claims by more closely specifying the different elements/arrangement of elements that make up the shape and structure of the reflection-shield assembly as shown in Fig. 2 of the instant application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (US 2017/0000292 A1) and Carlson et al. (US 8,753,008 B2) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/18/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762